Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Allowable Subject Matter
Claims 109-129 are allowed.
The following is an examiner’s statement of reasons for allowance. Upon reconsideration, it was not found in the prior art search a teaching or suggestion for a system comprising a cartridge comprising units (for sample or reagents) that are isolated and independent from one another, an assay assembly comprising an assay unit wherein the assay unit comprises a capture surface on which an antibody is immobilized such that a reaction occurs within the assay unit, a reader comprising: a translational stage configured to receive the cartridge thereon and movably position the cartridge within the reader assembly relative to the assay assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Examiner notes that the obviousness double patenting rejections over US 9,581,588 and 15/952,966 have been withdrawn (those references do not recite a cartridge that is moved, in combination with other limitations). The obviousness double patenting rejection over 14/872,718 is withdrawn since that application has been abandoned. The obviousness double patent rejection over 14/963,030 has been withdrawn since that reference does not recite an assay unit with immobilized antibody such that a reaction occurs within the assay unit.
The cited Chatelain reference, upon reconsideration, does not have a cartridge with isolated reagent units.
Examiner also notes that the closes prior art is US 5,976,896 (“Kumar”, see discussion in the conclusion section). However, Kumar does not teach that the reagent units are isolated from one another. and there was no reference found in the prior art that teaches or suggests a cartridge with reagents isolated from one another, in combination with the other limitations of the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,976,896 (“Kumar”).
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay (col. 17, lines 62 to col. 18, line 10.)

The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a substantial portion of the steps of a plurality of immunoassays for efficiency, including the step of detecting and analyzing the signal. Column 19,lines 6-19. 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
The Kumar capillary is equivalent to Applicant’s assay unit, and the cylinder or capillary itself) is equivalent to Applicant’s assay assembly. The wells of the sample tray are equivalent to Applicant’s sample unit and reagent units. Apparatus such as at 200 is equivalent to Applicant’s reader.
 However, Kumar does not teach that the reagent units are isolated from one another, and there was no reference found in the prior art that teaches or suggests a cartridge with reagents isolated from one another, in combination with the other limitations of the present claims.

Conclusion
Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANN Y LAM/Primary Examiner, Art Unit 1641